 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 1 of 7 Page ID #51




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JEFFREY MORGAN, #M31292                          )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv–00644-SMY
                                                  )
 WEXFORD HEALTH SOURCES, INC.,                    )
 DEE DEE BROOKHART                                )
 LAURA CUNNINGHAM,                                )
 ROB JEFFREYS, and                                )
 DEBBIE KNAUER,                                   )
                                                  )
                Defendants.                       )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Jeffrey Morgan, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights. He claims the defendants

were deliberately indifferent to his serious medical needs and seeks injunctive and monetary

damages.

        Plaintiff’s Amended Complaint (Doc. 9) is now before the Court for preliminary review

pursuant to 28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner

Complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a

Complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se

Complaint are to be liberally construed. See Rodriguez v. Plymouth Ambulance Serv., 577 F.3d

816, 821 (7th Cir. 2009).

                                                1
 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 2 of 7 Page ID #52




                                    The Amended Complaint

       Plaintiff makes the following allegations in the Amended Complaint: Plaintiff’s leg was

significantly injured during his arrest in July 2017. (Doc. 9, p. 2). He was given treatment

including a cane and physical therapy while awaiting trial. (Id.). Upon being convicted, he was

sent to the Northern Reception Center where they took his cane but started him on a course of

medication for pain and swelling in his leg, including Neurontin. (Id., pp. 2-3).

       Plaintiff arrived at Lawrence Correctional Center in August 2018. (Id., p. 3). He was

prescribed Neurontin and Tylenol during his initial exam. (Id. p. 3). Plaintiff initially had issues

getting on the list for physical therapy services because there was no physical therapist on staff.

       Plaintiff filed a grievance on March 26, 2019 regarding his inability to receive physical

therapy. (Id.). The response referred to a statement by the Health Care Unit Administrator

(Defendant Cunningham) that he had refused therapy in November 2018 (an assertion Plaintiff

disputes). (Id., p. 4). This grievance and Plaintiff’s response were reviewed by Defendant Knauer

at the Administrative Review Board and denied, with Defendant Jeffreys concurring. (Id.).

       In March 2019, Plaintiff’s Neurontin was switched to a different medication which had

intolerable side-effects. On June 4, 2019, Plaintiff was seen by Dr. Pittman, who issued a new

prescription for Neurontin and physical therapy. (Id., p. 4). He was given a different medication

instead (possibly Cymbalta) which also had intolerable side effects. (Id.). Plaintiff filed another

grievance in July 2019 regarding the new medication and lack of physical therapy. (Id.). As of

the filing of the Amended Complaint, that grievance had not been exhausted. (Id., p. 6).

       Plaintiff had four physical therapy appointments in August 2019, after which he was told

there was “nothing else they could do.” (Id., p. 4). He was moved to a second-floor cell in

September 2019, despite having a low-gallery permit. (Id.). Plaintiff is still not receiving proper



                                                 2
    Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 3 of 7 Page ID #53




pain medication.

        Based on the allegations of the Amended Complaint, the Court finds it convenient to

designate a single Count in this pro se action:

        Count 1:          Eighth Amendment claim for deliberate indifference to a serious
                          medical need by Brookhart, Cunningham, Knauer, Jeffreys, and
                          Wexford.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Amended Complaint but not addressed in this Order should be considered dismissed without

prejudice as inadequately pled under the Twombly pleading standard. 1

                                                   Discussion

        Deliberate indifference to serious medical needs of prisoners may constitute cruel and

unusual punishment under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976).

To state a claim, an inmate must adequately allege that: (1) he suffered from an objectively serious

medical need; and (2) state officials acted with deliberate indifference to the prisoner’s medical

need, which is a subjective standard. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To be liable

under § 1983, a defendant must have caused or participated in a constitutional deprivation.”

Pepper v. Village of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005).

        As an initial matter, Plaintiff has “pled himself out of court” regarding the switching of his

medication because he acknowledges the grievance he filed on July 9, 2019 was still on appeal at

the time he filed the Amended Complaint. (Doc. 9, pp. 4, 6). Exhaustion of administrative

remedies must occur before suit is filed. In other words, a plaintiff cannot file suit and then exhaust




1
   See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).
                                                         3
 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 4 of 7 Page ID #54




his administrative remedies while suit is pending. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir.

2004).

         Plaintiff fails to state a viable claim against Defendants Jeffreys, Knauer or Brookhart. He

merely states that they were “aware that their actions…created a policy, practice and custom”

under which there was failures in administering medications, follow-up care, record-keeping, and

following protocol for refusal of treatment, as well as chronic understaffing, delaying and denial

of referrals and “an environment with an overall lack of accountability.” (Doc. 9, pp. 6-7). These

conclusory allegations are insufficient to state a claim. Brooks v. Ross, 578 F.3d 574, 581 (7th

Cir. 2009). His only allegations regarding actions by these Defendants are that they were made

aware of Plaintiff’s “lack of appropriate treatment” through the grievance process and did not

respond to his grievances in the manner he desired. Prison grievance procedures are not mandated

by the Constitution, and alleged mishandling of grievances by persons who otherwise did not cause

or participate in the underlying conduct states no claim. Owens v. Hinsley, 635 F.3d 950, 953 (7th

Cir. 2011). Similarly, prison officials who simply processed or reviewed inmate grievances lack

personal involvement in the conduct forming the basis of the grievance, which precludes liability

under Section 1983. Owens v. Evans, 878 F.3d 559, 563 (7th Cir. 2017). As such, Plaintiff states

no claim against these Defendants.

         Plaintiff also fails to state a claim against Wexford. To state a claim against a private

corporation acting on behalf of the state, a plaintiff must demonstrate that the wrongdoers acted

pursuant to an unconstitutional policy or custom, and that the policy was the moving force behind

the constitutional violation. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 664 (7th Cir.

2016); Shields v. Ill Dep’t of Corr., 746 F.3d 782, 790 (7th Cir. 2014); Gable v. City of Chicago,

296 F.3d 531, 537 (7th Cir. 2002). Plaintiff makes the same broad allegations that Wexford was



                                                  4
 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 5 of 7 Page ID #55




aware that its actions had created a policy, practice or custom as he made against Brookhart,

Jeffreys and Knauer, but does not make any allegations as to what Wexford’s actions were, or how

the policy, practice or custom was a moving force behind his alleged constitutional deprivation.

Thus, he does not state a claim against this Defendant.

       Plaintiff has stated a colorable claim against Cunningham. Cunningham was allegedly

consulted to respond to Plaintiff’s March 2019 grievance and appears to have done some

investigation into why Plaintiff was not receiving physical therapy as prescribed.

                                               Disposition

       For the foregoing reasons, all claims against Brookhart, Jeffreys, Knauer and Wexford are

DISMISSED without prejudice. Brookhart will be retained in the case in her official capacity

only for purposes of carrying out any injunctive relief that may be awarded. The Clerk of Court

is DIRECTED to TERMINATE Jeffreys, Knauer and Wexford as parties in CM/ECF.

       The Clerk of Court shall prepare for Defendants Cunningham and Brookhart (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Amended Complaint, and this Memorandum and Order to Defendant’s place of

employment as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service

of Summons (Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk

shall take appropriate steps to effect formal service on Defendant, and the Court will require

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the



                                                5
 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 6 of 7 Page ID #56




Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       The Clerk of Court is DIRECTED to ENTER the standard qualified protective order

pursuant to the Health Insurance Portability and Accountability Act.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: JUNE 22, 2020


                                                      s/ Staci M. Yandle_____
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 6
 Case 3:19-cv-00644-SMY Document 13 Filed 06/22/20 Page 7 of 7 Page ID #57




                                              Notice

        The Court will take the necessary steps to notify the appropriate Defendants of your lawsuit
and serve them with a copy of your Amended Complaint. After service has been achieved, the
Defendants will enter their appearance and file an Answer to your Amended Complaint. It will
likely take at least 60 days from the date of this Order to receive the Defendants’ Answer, but it is
entirely possible that it will take 90 days or more. When all the Defendants have filed Answers,
the Court will enter a Scheduling Order containing important information on deadlines, discovery,
and procedures. Plaintiff is advised to wait until counsel has appeared for the Defendants before
filing any motions, to give the Defendants notice and an opportunity to respond to those motions.
Motions filed before Defendants’ counsel has filed an appearance will generally be denied as
premature. Plaintiff need not submit any evidence to the Court at this time, unless specifically
directed to do so.




                                                 7
